DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to communication filed on 11/09/2020.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2020 has been entered.
 
Status of Claims
	In Applicant’s amendment filed on 11/09/2020, claims 1-8 are cancelled; claims 9 and 10 are newly added; claims 1 and 10 remain pending.

Response to Arguments
	Applicant’s argument for claim 9 has been fully considered but is moot in view of a new combination for references being used in the current rejection.

Priority
120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. KR 10-2017-0084487, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Claim 9 recites the limitations “wherein one of following procedures to be performed is determined by the SMF device: (i) accept activation of user plane connection and continue using a current UPF device, (ii) accept the activation of user plane connection and either select a new intermediate UPF device or add/remove/change an intermediate UPF device, if the UE is outside a service area of the UPF device that is previously connected to a access network, while maintaining the UPF device acting as a PDU session anchor, (iii) reject the activation of user plane connection of a PDU session and trigger re-establishment of the PDU session after a when the intermediate UPF device is added, removed or changed for the PDU session not included in "PDU session to be reactivated", an update procedure for a user plane is performed between the access network and a core network.”
Claim 10 recites the limitation “the re-establishment of the PDU session is performed, when the UE has moved out of a service area of an anchor UPF device which is connecting to the access network.”
	Foreign Application KR 10-2017-0084487 with filing date of 07/03/2017 fails to provide adequate support for the underlined subject matter claimed in claims 9 and 10.  Accordingly, the priority date for said limitations claimed in claims 9 and 10 is 11/24/2017 which is the filing date of Foreign Application KR 10-2017-0158770.

Claim Objections
Claims 9 and 10 are objected to because the claims recite contingent limitations in a method claim.  In this case, claim 9 recites a method having the contingent limitations “(ii) accept the activation of user plane connection and either select a new intermediate UPF device or add/remove/change an intermediate UPF device, if the UD is outside a service area of the UPF device that is previously connected to a access network, while maintain the UPF device acting as a PDU session anchor” and “wherein, when the intermediate UPF device is added, removed or changed for the PDU session not included in "PDU session to be reactivated", an update procedure for a user plane is performed between the access network and a core network.  
when the UE has moved out of a service area of an anchor UPF device which is connecting to the access network”, respectively.  
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.  See MPEP 2111.04 (II).  In this case, the claimed invention can be practiced without any of the conditions listed above in claims 9 and 10 happening.
Appropriate correction is required.

Claim 9 is further objected to because of the following informalities:  the claim recites the limitation “wherein a selection criteria of a UPF (user plane function) device is verified in the SMF device based on location information received form the AMF .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 9 and 10 recite the limitations “PDU session anchor” and “PDU session” in the claims (for example, see lines 16 and 18 of claim 9, and line 1 of claim 10).  However, the term “PDU” is not defined in the claims.  The Examiner cannot ascertain the meaning and scope of “PDU session anchor” and “PDU session”.  As such, claims 9 and 10 are rejected as being indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Non-Patent Literature (NPL) titled “3GPP TS 23.502 V0.4.0 (2017-05) Technical Specification”, hereinafter “TS23.502V0.4” in view of Ryu et al. (US 2019/0116483), hereinafter “Ryu”.
Claim 9 – TS23.502V0.4 teaches a method of UE (user equipment) registration procedure [Fig. 4.2.2.2.2-1 and section 4.2.2.2.2], the method comprising: 
sending, by a AMF (access management function) device, a first message for a PDU (protocol data unit) session to a SMF (session management function) device [page 13, step 18]; and
transmitting, by the AMF device, a second message for registration accept to the UE [page 13, step 22], 
wherein a selection criteria of a UPF (user plane function) device is verified in the SMF device based on location information received form the AMF device [page 19, step 5], and 
wherein one of following procedures to be performed is determined by the SMF device: 

(ii) accept the activation of user plane connection and either select a new intermediate UPF device or add/remove/change an intermediate UPF device, if the UE is outside a service area of the UPF device that is previously connected to a access network, while maintaining the UPF device acting as a PDU session anchor, 
(iii) reject the activation of user plane connection of a PDU session and trigger re-establishment of the PDU session after a service request procedure to perform allocation of a new UPF device to act as the PDU session anchor, 
wherein, when the intermediate UPF device is added, removed or changed for the PDU session not included in "PDU session to be reactivated", an update procedure for a user plane is performed between the access network and a core network.
TS23.502V0.4 does not explicitly disclose accept activation of user plane connection.
However, in an analogous art, Ryu teaches accept activation of user plane connection [e.g., ¶0374, or ¶0512:  user plane setup procedure is activated (with the TAU UPDATE ACCEPT message)].
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the concept of accepting activation of user plane in response to a request taught by Ryu and the technique for selecting and using user plane functions during for User Equipment (UE) triggered Service Request taught by TS23.502V0.4 to enhance data transmission efficiency associated with the UE (see Ryu ¶0004).

NOTES:  the limitation “wherein one of following procedures to be performed is determined by the SMF device:  (i) accept the action of user plane connection and continue using a current UPF device, (ii) accept the activation of user plane connection and either select a new intermediate UPF device or add/remove/change an intermediate UPF device, if the UE is outside a service area of the UPF device that is previously connected to a access network, while maintaining the UPF device acting as a PDU session anchor, (iii) reject the activation of user plane connection of a PDU session and trigger re-establishment of the PDU session after a service request procedure to perform allocation of a new UPF device to act as the PDU session anchor” is a Markush claim that requires one of three alternatives (procedures (i), (ii) or (iii)) to be considered.  Since the office elects to consider procedure (i), the remaining procedures (ii) and (iii) are non-elected alternatives and are not considered.  See MPEP 2173.05(h).  Furthermore, the limitation “wherein, when the intermediate UPF device is added, removed or changed for the PDU session not included in "PDU session to be reactivated", an update procedure for a user plane is performed between the access network and a core network” also belongs to the non-elected alternative (ii).  
	Claim 10 depends from the non-elected alternative (iii) in claim 9, hence the subject of claim 10 also belongs to the non-elected alternative.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN M NGUYEN whose telephone number is (571)272-3911.  The examiner can normally be reached on Monday - Friday 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TIEN M NGUYEN/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423